Exhibit 10.63


ALIMERA SCIENCES, INC.
DEDUCTION AGREEMENT
THIS DEDUCTION AGREEMENT (this “Agreement”) is made and entered into as of the
date set forth on Schedule I (“Schedule I”) attached hereto (the “Effective
Date”) by and between Alimera Sciences, Inc., a Delaware corporation (the
“Company”), and the officer named on Schedule I (the “Officer”). Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Company’s 2019 Omnibus Incentive Plan (as amended
from time to time, the “Plan”).
Background
A.The Compensation Committee (the “Committee”) of the board of directors of the
Company has deemed it desirable and in the best interests of the Company to
offer to its executive officers the opportunity to receive a portion of their
compensation in the form of the Company’s $0.01 par value per share common stock
(“Shares”).


B.The Committee has approved the form of this Agreement and the purchase of
Shares in lieu of salary as reflected below.
Agreement
1.Purchase of Shares by Deduction from the Officer’s Salary. Pursuant to the
Plan, the Officer hereby agrees with and authorizes the Company, on each date
when the Officer’s salary is to be paid to the Officer in the ordinary course of
business (each such date, a “Payroll Date”), to deduct and withhold the
percentage of the Officer’s salary as specified on Schedule I, with such
deducted and withheld amount to be used to purchase Shares directly from the
Company. The number of Shares to be purchased by the Officer and issued by the
Company on each Payroll Date shall be equal to (x) the dollar amount withheld by
the Company on that Payroll Date, divided by (y) the closing price of the Shares
on the Nasdaq Stock Market on that Payroll Date, with any fractional shares that
would otherwise result being rounded down to the closest whole number.
Deductions from the Officer’s salary and purchases of Shares as described in
this Section 1 shall commence on September 15, 2019 and end on the last Payroll
Date in 2019.


2.Nontransferability. This Agreement is not transferable by the Officer, in
whole or in part, to any person, except by will or by any applicable law of
descent and distribution.


3.Withholding. As a condition to the issuance of Shares, the Officer authorizes
the Company and its subsidiaries to withhold, in accordance with applicable law
from any cash compensation payable to the Officer and in compliance with the
Plan, any taxes required to be withheld as a result of the transactions
contemplated by this Agreement.


4.Legal Restrictions. The transactions contemplated by this Agreement shall not
be effected, and no Shares shall be issued and no certificates for Shares shall
be delivered, except in compliance with all applicable federal and state laws
and regulations (including withholding tax requirements) and the rules of any
Applicable Exchange. The Company may rely on an opinion of its counsel as to
such compliance.


1





--------------------------------------------------------------------------------




5.Suspension and Termination.
(a)Purchases of Shares pursuant to this Agreement shall be suspended when
trading of the Shares on the principal exchange or market on which the Shares
trade is suspended for any reason.
(b)    This Agreement shall be terminated:
(i)    when the Company, in its sole discretion, determines that there is a
legal, regulatory or contractual reason why it cannot effect a sale of Shares as
contemplated in this Agreement; or
(ii)    with the mutual agreement of the parties.
6.Miscellaneous.


(a)    This Agreement shall be construed, administered and governed in all
respects under and by the applicable internal laws of the State of Georgia,
without giving effect to the principles of conflicts of laws thereof. The
Company and the Officer further consent to the non-exclusive jurisdiction of the
state and federal courts of the State of Georgia for purposes of any action
arising out of or related to this Agreement.


(b)    This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. Except as provided below, this Agreement may not be
modified, amended, supplemented or waived except by a writing signed by the
parties hereto, and such writing must refer specifically to this Agreement.


(c)    If any event described in Article X of the Plan occurs after the
Effective Date, the adjustment provisions as provided for under Article X of the
Plan shall apply to this Agreement.


(d)    By signing this Agreement, the Officer acknowledges that the Officer has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan. This Agreement
is made pursuant to and is subject to the terms and conditions of the Plan,
which is incorporated herein by reference.


(e)    This Agreement, as amended from time to time, shall be binding upon,
inure to the benefit of, and be enforceable by the heirs, successors and assigns
of the parties hereto; provided, however, that this provision shall not permit
any assignment in contravention of the terms contained elsewhere in this
Agreement.


(f)    Neither this Agreement nor the Plan shall be construed to constitute an
agreement or understanding, expressed or implied, on the part of the Company or
any subsidiary to employ the Officer for any specified period and shall not
confer upon the Officer the right to continue in the employment of the Company
or any subsidiary, nor affect any right which the Company or any subsidiary may
have to terminate the employment of the Officer.


2





--------------------------------------------------------------------------------




(g)    This Agreement is subject to the Plan. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. The Officer understands and agrees that, in
accordance with the terms of the Plan, the Committee is permitted to allocate
all or any portion of its responsibilities and powers under this Agreement to
any person or persons selected by the Committee.
(h)    Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Chief Financial Officer of the Company
at the Company’s principal corporate offices. Any notice required to be
delivered to the Officer under this Agreement shall be in writing and addressed
to the Officer at the Officer’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.
(i)    Any dispute regarding the interpretation of this Agreement shall be
submitted by the Officer or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Officer and the Company.
(j)    The Company may assign any of its rights under this Agreement. This
Agreement will be binding upon and inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth
herein, this Agreement will be binding upon the Officer and the Officer’s
beneficiaries, executors, administrators and the person(s) to whom the Shares
may be transferred by will or the laws of descent or distribution.
(k)    The invalidity or unenforceability of any provision (including any
sentence, clause, phrase, or word) of the Plan or this Agreement shall not
render invalid, void or unenforceable any other part or provision of the Plan or
this Agreement (including, as an example and without limitation, the remainder
of the provision that contains the invalid, void or unenforceable sentence,
clause, phrase or word), but rather each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
(l)    This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Officer on account of non-compliance with Section 409A of
the Code or any similar state statute, law or regulation.
(m)    This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means (including DocuSign) intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


3





--------------------------------------------------------------------------------




(n)    The Company reserves the right to amend the terms of this Agreement as
may be necessary or appropriate to avoid adverse tax consequences under Section
409A of the Code.
(o)    The Officer hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Officer’s
personal data as described in this Agreement and any other Award materials by
and among the Company and its affiliates for the purpose of implementing,
administering and managing the Officer’s participation in the Plan. The Officer
understands that the Company may hold certain personal information about the
Officer, including, but not limited to, the Officer’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Awards, or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in the Officer’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Officer understands that Data will be transferred to such stock plan service
provider as may be selected by the Company, presently or in the future, which
may be assisting the Company with the implementation, administration and
management of the Plan. The Officer understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Officer’s country. The Officer authorizes the Company, the
stock plan service provider as may be selected by the Company, and any other
possible recipients which may assist the Company, presently or in the future,
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Officer’s participation in the
Plan. Further, the Officer understands that he or she is providing the consents
herein on a purely voluntary basis. If the Officer does not consent, or if the
Officer later seeks to revoke his or her consent, or instructs the Company to
cease the processing of the Data, his or her employment status will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Officer’s consent or instructing the Company to cease processing, is that the
Company would not be able to issue Shares to the Officer as contemplated in this
Agreement. Therefore, the Officer understands that refusing or withdrawing his
or her consent may affect the Officer’s ability to purchase Shares as
contemplated in this Agreement. For more information on the consequences of the
Officer’s refusal to consent or withdrawal of consent, the Officer understands
that he or she may contact the Company’s human resources representative.


(p)    The Company reserves the right to impose other requirements on the
Officer’s participation in the Plan, on any Shares issued to the Officer as
contemplated under this Agreement, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Officer to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. The Officer also acknowledges that the applicable
laws of the country in which the Officer is residing or working at the time of
the sale of Shares may subject the Officer to additional procedural or
regulatory requirements that the Officer is and will be solely responsible for
and must fulfill.






4





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by its authorized representative, and the
Officer do hereby affix their signatures as of the Effective Date.
ALIMERA SCIENCES, INC.




By:        
Name:        
Title:        








    
The Officer




                            
Print Name










5





--------------------------------------------------------------------------------





Schedule I




Name of Officer:                         


Effective Date:                     


Percentage of salary to be used to purchase Shares:         %




6



